Citation Nr: 1646961	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-21 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to October 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In February 2014, the Board remanded the claim for additional development.


REMAND

The Veteran's service separation form shows that he served as a vehicle mechanic.  A May 1974 enlistment examination found that the Veteran's pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
5
5
0
LEFT
0
0
0
10
0

An October 1974 separation examination found that the Veteran's pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
--
25
LEFT
10
5
15
--
25

Pursuant to a February 2014 remand, the Veteran was provided a VA contract examination in April 2014 that found bilateral sensorineural hearing loss.  The examiner found the hearing loss was less likely related to service because while the in-service audiograms showed a threshold shift in the high frequency region, the Veteran left service with normal hearing acuity in both ears.  The examiner found that the course of noise-induced hearing loss demonstrates its worst effects immediately following exposure and resolves over time, not progressing long after separation from the noise.

The Board finds the April 2014 examination report to be inadequate for adjudicative purposes.  When VA provides an examination or obtain an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board notes a series of papers by Sharon Kujawa at the Department of Audiology of the Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  This study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism.  That study also suggests that as people age, those hair cells are damaged, and if the redundant cells are not there, the individual experiences a greater hearing loss.  The April 2014 examiner did not address those research papers in the report.  Therefore, the Board finds that a medical opinion from an otolaryngologist is necessary prior to the final adjudication of this matter.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his hearing loss, and make arrangements to obtain all records not already associated with the claims file.  

2.  Obtain all VA medical records that are not already of record.

3.  Then, schedule the Veteran for a VA examination for an opinion on whether the Veteran's hearing loss is disabling for VA purposes, and also whether any hearing loss diagnosis is as likely as not (50 percent or greater probability) related to noise exposure in service.  The examination should be conducted by an otolaryngologist.  The Veteran was exposed to loud noise during service as a vehicle mechanic.  A hearing test and the Maryland CNC word recognition test must be conducted.  The examiner must review the claims file and should note that review in the report.  The Board notes that the Veteran was not diagnosed with hearing loss at separation or during service, but that is not dispositive on the issue of whether current hearing loss is related to acoustic trauma in service.  The examiner is asked to provide comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

(a)  "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

(b)  Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

(c)  Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

(d)  Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

(e)  The other research cited by the representative in the September 2016 brief.
 
4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

